Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/22/2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The amendment to claim 1 has overcome the 112 rejection.
Allowable Subject Matter
Claims 1-2 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is the inclusion of limitations “the ventilation shut-off means is further configured to move in an axial direction with the actuation element upon actuation of the actuation element and the actuation element abuts, upon screwing in, against a valve head of the switching valve, after the ventilation shut-off means has closed the ventilation path, and a further movement of the actuation element in a direction of the quick fastener socket shifts the closing element and the valve pin of the switching valve in the direction of the quick fastener socket and opens the fluid connection between the pressure chamber and the valve chamber”.  The closest prior arts are Weh et al. (USPN 7267140 B2), Schutz (USPN 8602056 B2) and Petty (USPN 3301272.  
The prior art Weh et al. discloses the ventilation shut-off means, but does not disclose “the ventilation shut-off means is further configured to move in an axial direction with the actuation element upon actuation of the actuation element and the 
The prior art Schutz discloses a locking mechanism, but does not disclose a ventilation path.  
The prior art Petty discloses a quick connect coupling having a valve with a locking mechanism, but does not disclose a ventilation path.  
None of the prior arts teach limitations “the ventilation shut-off means is further configured to move in an axial direction with the actuation element upon actuation of the actuation element and the actuation element abuts, upon screwing in, against a valve head of the switching valve, after the ventilation shut-off means has closed the ventilation path, and a further movement of the actuation element in a direction of the quick fastener socket shifts the closing element and the valve pin of the switching valve in the direction of the quick fastener socket and opens the fluid connection between the pressure chamber and the valve chamber” as it relates to the manner in which the ventilation is shut-off with the actuation element, which is independent claim 1.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753